      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 1 of 13




 1   Markham R. Leventhal (DC Bar No. 489597)
     CARLTON FIELDS, P.A.
 2   Suite 400 West
     1025 Thomas Jefferson Street, NW
 3   Washington, DC 20007
     mleventhal@carltonfields.com
 4   Telephone: (202) 965-8189
 5   [Other Counsel of Record Listed Below]
 6   Attorneys for Defendants
     Arch Insurance Company and
 7   Affinity Insurance Services, Inc.
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                            FOR THE DISTRICT OF ARIZONA
11
      Fred Heidarpour and Sidney Naiman,
12    individually and on behalf of all others       Case No. CV-20-968-PHX-MTL
      similarly situated,
13

14           Plaintiffs,                             DEFENDANT AFFINITY
                                                     INSURANCE SERVICES, INC.’S
15    v.                                             ANSWER AND DEFENSES TO
                                                     FIRST AMENDED CLASS
16                                                   ACTION COMPLAINT
      Arch Insurance Company and Affinity
17    Insurance Services, Inc. d/b/a Aon Affinity,
18           Defendants.
19

20

21          Defendant Affinity Insurance Services, Inc. (“Aon Affinity”) hereby answers the
22   First Amended Class Action Complaint (Doc. 18) (the “Complaint”) by denying each and
23   every allegation contained in the Complaint that is not expressly admitted below,
24   including the preamble section on pages 1-2 of the Complaint, and by responding to the
25   individually numbered paragraphs of the Complaint as follows:
26

27

28
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 2 of 13




 1                                           ANSWER
 2                                            PARTIES
 3          1.     Aon Affinity lacks knowledge or information sufficient to form a belief as
 4   to the truth of the allegations of paragraph 1 and therefore denies those allegations.
 5          2.     Aon Affinity lacks knowledge or information sufficient to form a belief as
 6   to the truth of the allegations of paragraph 2 and therefore denies those allegations.
 7          3.     Paragraph 3 fails to assert an allegation against Aon Affinity and therefore
 8   no response is required.
 9          4.     Aon Affinity admits only that it is incorporated in Pennsylvania, and that its
10   principal place of business is located in Chicago, Illinois. Aon Affinity denies all other
11   allegations of paragraph 4.
12                                 JURISDICTION AND VENUE
13          5.     Aon Affinity does not at this time contest that subject matter jurisdiction
14   exists over this action.
15          6.     Denied.
16          7.     Denied.
17                              COMMON FACTUAL ALLEGATIONS
18          8.     Paragraph 8 fails to assert an allegation against Aon Affinity and therefore
19   no response is required.
20          9.     Admitted.
21          10.    To the extent paragraph 10 purports to describe the terms of the travel
22   insurance plans sold by Defendants (“Plans”), the Plans speak for themselves, and Aon
23   Affinity denies all allegations of paragraph 10 that are not consistent with the Plans. Aon
24   Affinity denies all other allegations of Paragraph 10.
25          11.    To the extent paragraph 11 purports to describe the terms of the Plans, the
26   Plans speak for themselves, and Aon Affinity denies all allegations of paragraph 11 that
27

28

                                                   2
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 3 of 13




 1   are not consistent with the Plans. Aon Affinity denies all other allegations of Paragraph
 2   11.
 3          12.    Denied.
 4          13.    Denied.
 5          14.    Denied.
 6                              FACTS SPECIFIC TO PLAINTIFF
 7          15.    Aon Affinity lacks knowledge or information sufficient to form a belief as
 8   to the truth of the allegations of paragraph 15 and therefore denies those allegations.
 9          16.    Aon Affinity admits that Plaintiffs Fred Heidarpour and Sidney Naiman
10   (“Plaintiffs”) each purchased a World Travel Holdings LeisureCare Individual Travel
11   Protection Policy (the “Policy”) on September 25, 2019 in connection with the purchase
12   of travel arrangements including a cruise.
13          17.    Admitted.
14          18.    Aon Affinity lacks knowledge or information sufficient to form a belief as
15   to the truth of the allegations of paragraph 18 and therefore denies those allegations.
16          19.    Denied.
17          20.    Denied.
18          21.    Aon Affinity admits only that the Plaintiffs have filed what purports to be a
19   class action, but Aon Affinity denies that class action treatment is appropriate and further
20   denies that the Plaintiffs or any putative class member is entitled to any of the relief
21   requested in the Complaint.
22                                    CLASS ALLEGATIONS
23          22.    Aon Affinity admits only that the Plaintiffs have filed what purports to be a
24   class action and have defined a proposed class, but Aon Affinity denies that class action
25   treatment is appropriate and further denies that the Plaintiffs or any putative class
26   member is entitled to any of the relief requested in the Complaint.
27

28

                                                  3
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 4 of 13




 1          23.     Aon Affinity admits only that the Plaintiffs purport to exclude various
 2   individuals from their proposed class, but Aon Affinity denies that class action treatment
 3   is appropriate and further denies that the Plaintiffs or any putative class member is
 4   entitled to any of the relief requested in the Complaint.
 5          24.     Denied.
 6          25.     Denied.
 7          26.     Denied.
 8          27.     Denied, including all subparts.
 9          28.     Denied.
10          29.     Denied.
11                                  FIRST CAUSE OF ACTION
12                                        Unjust Enrichment
13          30.     Aon Affinity incorporates its responses to paragraphs 1 through 29 as if
14   fully set forth herein.
15          31.     Denied.
16          32.     Denied.
17          33.     Denied.
18          34.     Denied.
19          35.     Denied.
20                                     PRAYER FOR RELIEF
21          Aon Affinity denies that the Plaintiffs are entitled to judgment against it, and
22   further denies that Plaintiffs are entitled to represent a class or to any of the relief sought
23   in the Complaint’s “Prayer for Relief,” including all subparts, on pages 8 and 9 of the
24   Complaint, or any other relief that may be requested elsewhere in the Complaint.
25          To the extent page 9 of the Complaint demands “a trial by jury of all claims that
26   can be so tried,” Aon Affinity denies that Plaintiffs have alleged any viable claims for
27   which a trial would be necessary or appropriate.
28

                                                   4
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 5 of 13




 1                         AFFIRMATIVE AND OTHER DEFENSES
 2                                          First Defense
 3          The Complaint fails to state a claim upon which relief may be granted.
 4                                         Second Defense
 5          The Complaint fails to state a claim for unjust enrichment because an express
 6   contract governs the relationship of the parties, and because the contract between the
 7   parties addresses the subject of refunds and does not provide for the type of partial refund
 8   demanded in the Complaint.
 9                                          Third Defense
10          The Complaint fails to state a claim against Aon Affinity because Aon Affinity
11   collects and holds all travel insurance premiums in trust in a fiduciary capacity for the
12   benefit of Arch Insurance Company (“Arch”). Any contractual liability to provide a
13   premium refund, even if it existed (which it does not), would not be the obligation or
14   responsibility of Aon Affinity. Aon Affinity owes no duty to provide Plaintiffs with the
15   type of refund sought in the Complaint.
16                                         Fourth Defense
17          The Complaint fails to state a claim against Aon Affinity because the Plans at
18   issue disclose that the role of Aon Affinity under the Plans is that of an agent for Arch.
19                                          Fifth Defense
20          The claims asserted in the Complaint are barred to the extent that the Plaintiffs or
21   members of the putative class seek relief based on acts or omissions that occurred beyond
22   the applicable statute of limitations and/or statute of repose.
23                                          Sixth Defense
24          Under the terms and conditions of the Plans, the risk attaches for all coverages
25   upon purchase of the Plans, and neither Plaintiffs nor any putative class members are
26   entitled to any refunds for post-departure coverages. Aon Affinity has not unjustly,
27   unfairly, nor deceptively retained any portion of the premiums paid by Plaintiffs and the
28

                                                   5
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 6 of 13




 1   putative class. Aon Affinity did not engage in any unlawful conduct, and no act or
 2   omission of Aon Affinity caused the Plaintiffs and putative class members any wrongful
 3   injury for which Plaintiffs would be entitled to recover damages or any kind of relief
 4   from Aon Affinity.
 5                                        Seventh Defense
 6          The claims asserted in the Complaint are barred because at all times Aon Affinity
 7   acted reasonably and in good faith in dealing with the Plaintiffs and putative class
 8   members based on a reasonable interpretation of the Plans.
 9                                         Eighth Defense
10          The claims for restitution and disgorgement in the Complaint are barred because
11   Aon Affinity has not accepted nor retained any benefit under inequitable circumstances.
12   The claims are also barred to the extent they seek disgorgement or return of monies not in
13   Aon Affinity’s possession.
14                                          Ninth Defense
15          The claim for unjust enrichment in the Complaint against Aon Affinity fails
16   because Aon Affinity did not receive a direct benefit from the Plaintiffs or the putative
17   class members in connection with the conduct alleged in the Complaint.
18                                         Tenth Defense
19          The claims asserted in the Complaint are barred by the voluntary payment doctrine
20   because the Plaintiffs and/or putative class members voluntarily purchased Plans
21   knowingly and intelligently and without mistake of fact as to the cost of the Plans.
22                                        Eleventh Defense
23          The claims for restitution and disgorgement in the Complaint are precluded
24   because such recovery would constitute an excessive penalty and forfeiture in violation of
25   Aon Affinity’s Eighth Amendment and federal and state due process rights, applicable
26   statutory provisions, and rules of equity.
27

28

                                                  6
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 7 of 13




 1                                          Twelfth Defense
 2             The claims asserted in the Complaint are barred, in whole or in part, because Aon
 3   Affinity did not breach any duty owed to the Plaintiffs or putative class members.
 4                                         Thirteenth Defense
 5             The claims asserted in the Complaint are barred, in whole or in part, because any
 6   relief to Plaintiffs or putative class members would provide them with an inequitable
 7   windfall.
 8                                        Fourteenth Defense
 9             The claims asserted in the Complaint are precluded or limited, in whole or in part,
10   because the Plaintiffs and other putative class members failed to mitigate their alleged
11   damages and failed to exhaust other available remedies.
12                                          Fifteenth Defense
13             The equitable relief sought in the Complaint is barred by the existence of an
14   adequate remedy at law. Additionally, injunctive relief is not available where the loss is
15   compensable by money damages.
16                                         Sixteenth Defense
17             All claims in the Complaint are barred to the extent that Plaintiffs or any putative
18   class members lack standing to assert the claims alleged. The claims asserted in the
19   Complaint are based on Plaintiffs’ alleged right to a premium refund from Arch and, thus,
20   Plaintiffs suffered no injury in fact that is fairly traceable to any action of Aon Affinity.
21   Plaintiffs and the putative class members also lack standing to pursue injunctive relief
22   because, among other reasons, they cannot show that they are likely to suffer future
23   injury.
24                                        Seventeenth Defense
25              The Complaint fails to allege a legal basis for the relief claimed, including
26   without limitation, a failure to allege any basis for a claim for attorneys’ fees and costs.
27

28

                                                    7
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 8 of 13




 1                                       Eighteenth Defense
 2          Plaintiffs’ claims are barred because they had actual or constructive knowledge
 3   that the amounts paid to purchase their Plans were refundable only during the 10-day
 4   period following purchase of the Plans; Plaintiffs nevertheless decided to keep their Plans
 5   with actual or constructive knowledge that after 10 days the entire cost of the Plans was
 6   nonrefundable. The claims asserted in the Complaint are barred, in whole or in part, by
 7   the doctrines of ratification, consent, estoppel, laches, and/or unclean hands.
 8                                       Nineteenth Defense
 9          The claims asserted in the Complaint are barred, in whole or in part, by the
10   doctrine of waiver.
11                                       Twentieth Defense
12          The claims asserted in the Complaint are barred in whole or in part by the doctrine
13   of accord and satisfaction.
14                                     Twenty-First Defense
15          Aon Affinity is entitled to a setoff against any damages awarded in this case, for
16   any and all payments made by any collateral source, and for any benefits paid under the
17   terms of the travel insurance policies.
18                                    Twenty-Second Defense
19          The claims asserted in the Complaint are barred to the extent Plaintiffs or putative
20   class members attempt to rely on parol evidence to vary, supplement, or amend the terms
21   of their written agreements.
22                                     Twenty-Third Defense
23          The Court lacks personal jurisdiction over Aon Affintiy with respect to the claims
24   of putative class members who are nonresidents of Arizona or whose alleged claims
25   accrued outside Arizona.
26

27

28

                                                   8
      Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 9 of 13




 1                                    Twenty-Fourth Defense
 2          The Complaint fails to allege a proper class action because, among other things,
 3   Plaintiffs are not adequate representatives of the putative class described in the
 4   Complaint; Plaintiffs’ claims are not typical of the claims of other members of the class
 5   described in the Complaint; common issues of law and fact do not predominate over
 6   individual issues; the putative class described in the Complaint is not manageable or
 7   ascertainable; and a class action is not superior to other available methods for the fair and
 8   efficient adjudication of the purported claims for relief alleged in the Complaint.
 9   Additionally a class may not be certified under Federal Rule of Civil Procedure 23(b)(2)
10   where, as here, money damages are sought. Plaintiffs’ proposed class definition is also
11   improper, overbroad, and not ascertainable.        The Defendants reserve all available
12   defenses under Rule 23 and applicable case law.
13                                     Twenty-Fifth Defense
14          The claims pled in the Complaint are precluded or barred with respect to those
15   putative class members whose intent or understanding in entering into the insurance
16   contract was consistent with Aon Affinity’s interpretation of the Plans.
17                                     Twenty-Sixth Defense
18          The claims of some members of the putative class are barred, in whole or in part,
19   by the doctrines of res judicata, judicial estoppel, collateral estoppel and/or settlement
20   and release.
21                                   Twenty-Seventh Defense
22          All claims asserted in the Complaint are barred because no act of the Defendants
23   caused any injury to the Plaintiffs, who received the exact insurance policy and coverage
24   they contracted to purchase.
25                                    Twenty-Eighth Defense
26          Defendants are not responsible for any damages caused, in whole or in part, by the
27   independent, intervening, or superseding acts of third parties.
28

                                                  9
     Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 10 of 13




 1                                     Twenty-Ninth Defense
 2          Defendants are not responsible, and are not the legal or proximate cause of any
 3   damages resulting from any acts, representations, or omissions by third parties that were
 4   not authorized and/or were not performed with the actual, implied, or apparent authority
 5   of Defendants.
 6                                       Thirtieth Defense
 7          Some of all of the claims asserted in the Complaint are barred, in whole or in part,
 8   because the matters complained of were adequately disclosed to the Plaintiffs and they
 9   failed to read documents provided to them which disclosed such matters. Plaintiffs and
10   putative class members have received the benefit of their bargain.
11                                      Thirty-First Defense
12          Some of all of the claims asserted in the Complaint are barred, in whole or in part,
13   because the terms and conditions of the insurance that is the subject of the Complaint
14   complied with all applicable statutes, regulations, and filed rate requirements, and the
15   policy forms and rates were appropriately filed in all jurisdictions where required,
16   invoking the filed rate and filed forms doctrines.
17                                    Thirty-Second Defense
18          The Complaint, insofar as it relates to alleged conduct that is subject to the
19   jurisdiction of one or more regulatory or administrative agencies, is subject to the
20   exclusive   or    primary    jurisdiction    of      those   regulatory   or   administrative
21   agencies. Alternatively, the Complaint is barred by the absence of any private right of
22   action with regard to conduct submitted to the discretion of a regulatory or administrative
23   agency.
24                                     Thirty-Third Defense
25          Plaintiffs’ claims and those of putative class members are barred to the extent that
26   state agencies having jurisdiction over the business practices of the insurer have approved
27   the practices challenged in the Complaint.
28

                                                  10
     Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 11 of 13




 1                                      Thirty-Fourth Defense
 2           To the extent that third parties other than the Defendants are at fault with respect
 3   to the matters complained of in the Complaint, and/or any alleged harm or damages
 4   suffered, any recovery by Plaintiffs or members of the class should be reduced by the
 5   proportion of such harm or damages, if any, caused by such other third parties.
 6                                      Thirty-Fifth Defense
 7           Any claim for attorneys’ fees is barred by the American rule.
 8                                      Thirty-Sixth Defense
 9           As a matter of constitutional right and substantive due process, Aon Affinity
10   would be entitled to contest by jury trial its liability to any particular individual plaintiff
11   or class member, even if the purported representatives of the putative class prevail on
12   their claims.    Trying this case as a class action would violate the United States
13   Constitution and the Arizona Constitution.
14           Aon Affinity reserves its right to assert all available defenses and to add any other
15   affirmative defenses as may be revealed by further investigation and discovery in this
16   case.
17

18           WHEREFORE, Aon Affinity, having fully and completely responded to each and
19   every allegation and claim in the Complaint, prays that the Plaintiffs take nothing, that
20   the claim against Aon Affinity be dismissed in its entirety, that Aon Affinity recover its
21   attorney’s fees and costs for defending this action, and for such other and further relief as
22   the Court deems just and proper.
23

24

25

26

27

28

                                                   11
     Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 12 of 13



                                          Dated this 3rd day of August, 2020.
 1

 2                                        /s/ Markham R. Leventhal
                                          Markham R. Leventhal
 3                                        DC Bar No. 489597
 4                                        CARLTON FIELDS, P.A.
                                          Suite 400 West
 5                                        1025 Thomas Jefferson Street, NW
                                          Washington, DC 20007
 6
                                          mleventhal@carltonfields.com
 7                                        Telephone: (202) 965-8189

 8                                        Julianna Thomas McCabe
 9
                                          FL Bar No. 355010
                                          Michael N. Wolgin
10                                        FL Bar No. 42962
                                          CARLTON FIELDS, P.A.
11                                        Miami Tower, Suite 4200
12                                        100 S.E. Second Street
                                          Miami, Florida 33131
13                                        jtmccabe@carltonfields.com
14
                                          mwolgin@carltonfields.com
                                          Telephone: (305) 530-0050
15
                                          Katelyn M. Sandoval
16                                        NY Bar No. 5580758
17                                        CARLTON FIELDS, P.A.
                                          405 Lexington Avenue, 36th Floor
18                                        New York, New York 10174
                                          ksandoval@carltonfields.com
19
                                          Telephone: (212) 380-9630
20
                                          Attorneys for Defendants
21                                        Arch Insurance Company and
22                                        Affinity Insurance Services, Inc.

23

24

25

26

27

28

                                         12
     Case 2:20-cv-00968-MTL Document 20 Filed 08/03/20 Page 13 of 13




 1                               CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on this 3rd day of August, 2020, I electronically filed
 3   the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
 4   foregoing document is being served this day on the following counsel of record via
 5   transmission of Notices of Electronic Filing generated by CM/ECF:
 6          Penny L. Koepke, Esq.                      Patrick H. Peluso, Esq.
 7          Maxwell & Morgan, P.C.                     Taylor T. Smith, Esq.
            4854 E. Baseline Rd., Suite, 104           Woodrow & Peluso, LLC
 8          Mesa, Arizona 85206                        3900 East Mexico Ave., Suite 300
            Telephone: (480) 833-1001                  Denver, Colorado 80210
 9
            pkoepke@hoalaw.biz                         Telephone: (720) 213-0675
10                                                     Facsimile: (303) 927-0809
            Counsel for Plaintiffs                     ppeluso@woodrowpeluso.com
11                                                     tsmith@woodrowpeluso.com
12
                                                       Counsel for Plaintiffs
13

14

15                                                       /s/ Markham R. Leventhal

16
     123126349
17

18

19

20

21

22

23

24

25

26

27

28

                                               13
